Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 19, 2021

                                      No. 04-21-00073-CV

                                  ST. MARY'S HALL, INC.,
                                         Appellant

                                                v.

                                      Gabriella GARCIA,
                                           Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CI-11569
                          Honorable Rosie Alvarado, Judge Presiding


                                         ORDER
       In this accelerated appeal, Appellant’s brief is due on April 1, 2021. Before the due date,
Appellant filed an unopposed motion for an extension of time to file its brief until April 30,
2021.
       Appellant’s motion is GRANTED. Appellant’s brief is due on April 30, 2021. See TEX.
R. APP. P. 38.6(d).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court